 



Exhibit 10(a)

Tier III

EXECUTIVE AGREEMENT

     This is an Agreement between Huntington Bancshares Incorporated, a Maryland
corporation (the “Corporation”), with its principal office located at the
Huntington Center, 41 South High Street, Columbus, Ohio 43287, and
                (the “Executive”), which shall be effective as of
                (the “Effective Date”).

Recitals:

     The Corporation considers the establishment and maintenance of a sound and
vital management to be part of its overall corporate strategy and to be
essential to protecting and enhancing the interests of the Corporation and its
shareholders. As part of this corporate strategy, the Corporation wishes to act
to retain its well-qualified executive officers notwithstanding any actual or
threatened change in control of the Corporation.

     The Executive is a key executive officer of the Corporation and the
Executive’s services, experience and knowledge of the affairs of the
Corporation, and reputation and contacts in the industry are extremely valuable
to the Corporation. The Executive’s continued dedication, availability, advice,
and counsel to the Corporation are deemed important to the Corporation, its
Board of Directors (the “Board”), and its shareholders. It is, therefore, in the
best interests of the Corporation to secure the continued services of the
Executive notwithstanding any actual or threatened change in control of the
Corporation. Accordingly, the Board has approved this Agreement with the
Executive and authorized its execution and delivery on behalf of the
Corporation.

Agreement:

     1. Term of Agreement. The Agreement will begin on the Effective Date and
will continue in effect through December 31,           . On December 31,
          , and on the second anniversary date of each term thereafter (a
“Renewal Date”), the term of this Agreement will be extended automatically for
an additional two-year period unless, not later than 30 days prior to such
Renewal Date, the Corporation gives written notice to the Executive that it has
elected not to extend this Agreement. Notwithstanding the above, if a “Change of
Control” (as defined herein) of the Corporation occurs during the term of this
Agreement, the term of this Agreement will be extended for 36 months beyond the
end of the month in which any such Change of Control occurs.

     2. Definitions. The following defined terms shall have the meanings set
forth below, for purposes of this Agreement:

          (a) Annual Award. “Annual Award” means the cash payment paid or
payable to the Executive with respect to a fiscal year under the Corporation’s
Incentive Compensation Plan.

 



--------------------------------------------------------------------------------



 



Tier III

          (b) Base Annual Salary. “Base Annual Salary” means the greater of
(1) the highest annual rate of base salary in effect for the Executive during
the 12 month period immediately prior to a Change of Control or, (2) the annual
rate of base salary in effect at the time Notice of Termination is given (or on
the date employment is terminated if no Notice of Termination is required).

          (c) Cause. “Cause” means any of the following:

               (1) The Executive shall have committed a felony or an intentional
act of gross misconduct, moral turpitude, fraud, embezzlement, or theft in
connection with the Executive’s duties or in the course of the Executive’s
employment with the Corporation or any Subsidiary, and the Board shall have
determined that such act is materially harmful to the Corporation;

               (2) The Corporation or any Subsidiary shall have been ordered or
directed by any federal or state regulatory agency with jurisdiction to
terminate or suspend the Executive’s employment and such order or directive has
not been vacated or reversed upon appeal; or

               (3) After being notified in writing by the Board to cease any
particular Competitive Activity (as defined herein), the Executive shall have
continued such Competitive Activity and the Board shall have determined that
such act is materially harmful to the Corporation.

                              For purposes of this Agreement, no act or failure
to act on the part of the Executive shall be deemed “intentional” if it was due
primarily to an error in judgment or negligence, but shall be deemed
“intentional” only if done or omitted to be done by the Executive not in good
faith and without reasonable belief that the Executive’s action or omission was
in the best interest of the Corporation. Notwithstanding the foregoing, the
Executive shall not be deemed to have been terminated for “Cause” under this
Agreement unless and until there shall have been delivered to the Executive a
copy of a resolution duly adopted by the affirmative vote of not less than
three-quarters of the Board at a meeting called and held for such purposes,
after reasonable notice to the Executive and an opportunity for the Executive,
together with the Executive’s counsel (if the Executive chooses to have counsel
present at such meeting), to be heard before the Board, finding that, in the
good faith opinion of the Board, the Executive had committed an act constituting
“Cause” as defined in this Agreement and specifying the particulars of the act
constituting “Cause” in detail. Nothing in this Agreement will limit the right
of the Executive or the Executive’s beneficiaries to contest the validity or
propriety of any such determination.

          (d) Change of Control. “Change of Control” means the occurrence of any
of the following:

               (1) Any “person” (as such term is used in Sections 13(d) and
14(d) of

- 2 -



--------------------------------------------------------------------------------



 



Tier III

the Exchange Act as in effect as of the date of this Agreement), other than the
Corporation or any “person” who as of the Effective Date is a director or
officer of the Corporation or whose shares of Common Stock of the Corporation
are treated as “beneficially owned” (as such term is used in Rule 13d-3 of the
Exchange Act as in effect as of the Effective Date) by any such director or
officer, becomes the beneficial owner, directly or indirectly, of securities of
the Corporation representing 25% or more of the combined voting power of the
Corporation’s then outstanding securities; or

               (2) Individuals who, as of the Effective Date, constitute the
Board of Directors of the Corporation (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board, provided, however, that
any individual becoming a director subsequent to the date hereof whose election,
or nomination for election, was approved by a vote of at least a majority of the
directors comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding for this purpose
any such individual whose initial assumption of office occurs as a result of
either an actual or threatened election contest (as such terms are used in
Regulation 14A promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Board; or

               (3) Any of the following occurs:

                    (A) a merger or consolidation of the Corporation, other than
a merger or consolidation in which the voting securities of the Corporation
immediately prior to the merger or consolidation continue to represent (either
by remaining outstanding or being converted into securities of the surviving
entity) 51% or more of the combined voting power of the Corporation or surviving
entity immediately after the merger or consolidation with another entity;

                    (B) a sale, exchange, lease, mortgage, pledge, transfer, or
other disposition (in a single transaction or a series of related transactions)
of all or substantially all of the assets of the Corporation which shall
include, without limitation, the sale of assets or earning power aggregating
more than 50% of the assets or earning power of the Corporation on a
consolidated basis;

                    (C) a liquidation or dissolution of the Corporation;

                    (D) a reorganization, reverse stock split, or
recapitalization of the Corporation which would result in any of the foregoing;
or

                    (E) a transaction or series of related transactions having,
directly or indirectly, the same effect as any of the foregoing.

- 3 -



--------------------------------------------------------------------------------



 



Tier III

               (e) Change Year. “Change Year” means the fiscal year in which a
Change of Control occurs.

               (f) Competitive Activity. “Competitive Activity” means that
Executive’s participation, without the written consent of an officer of the
Corporation, in the management of any business enterprise if such enterprise
engages in substantial and direct competition with the Corporation and such
enterprise’s revenues derived from any product or service competitive with any
product or service of the Corporation amounted to 10% or more of such
enterprise’s revenues for its most recently completed fiscal year and if the
Corporation’s revenues for such product or service amounted to 10% of the
Corporation’s revenues for its most recently completed fiscal year. “Competitive
Activity” will not include (i) the mere ownership of securities in any such
enterprise and the exercise of rights appurtenant thereto and (ii) participation
in the management of any such enterprise other than in connection with the
competitive operations of such enterprise.

               (g) Disability. “Disability” means that, as a result of the
Executive’s incapacity due to physical or mental illness, the Executive shall be
eligible for the receipt of benefits under the Corporation’s long term
disability plan.

               (h) Employee Benefits. “Employee Benefits” means the perquisites,
benefits, and service credit for benefits as provided under any and all employee
retirement income and welfare benefit policies, plans, programs, or arrangements
in which the Executive is entitled to participate, including without limitation
any stock option, stock purchase, stock appreciation, savings, pension,
supplemental executive retirement, or other retirement income or welfare
benefit, deferred compensation, incentive compensation, group or other life,
health, medical/hospital, or other insurance (whether funded by actual insurance
or self-insured by the Corporation), disability, salary continuation, expense
reimbursement, and other employee benefit policies, plans, programs, or
arrangements that may now exist or any equivalent successor policies, plans,
programs, or arrangements that may be adopted hereafter, providing perquisites
and benefits, at least as great in a monetary equivalent as are payable
thereunder prior to a Change in Control.

               (i) Employment Agreement. “Employment Agreement” means an
executed employment agreement between the Corporation and the Executive.

               (j) Good Reason. “Good Reason” means the occurrence of any one or
more of the following:

          (1) The assignment to the Executive after a Change in Control of the
Corporation of duties which are materially and adversely different from or
inconsistent with the duties, responsibilities, and status of the Executive’s
position at any time during the 12 month period prior to such Change of Control,
or which

- 4 -



--------------------------------------------------------------------------------



 



Tier III

result in a significant change in the Executive’s authority and responsibility
as a senior executive of the Corporation;

          (2) A reduction by the Corporation in the Executive’s Base Annual
Salary as of the day immediately prior to a Change of Control of the
Corporation, or the failure to grant salary increases and bonus payments on a
basis comparable to those granted to other executives of the Corporation, or a
reduction of the Executive’s most recent highest incentive bonus potential prior
to such Change of Control under the Corporation’s Incentive Compensation Plan,
Long-Term Incentive Plan, or any successor plans;

          (3) A demand by the Corporation that the Executive relocate to a
location in excess of 35 miles from the location where the Executive is
currently based, or in the event of any such relocation with the Executive’s
express written consent, the failure of the Corporation or a Subsidiary to pay
(or reimburse the Executive for) all reasonable moving expenses incurred by the
Executive relating to a change of principal residence in connection with such
relocation and to indemnify the Executive against any loss in the sale of the
Executive’s principal residence in connection with any such change of residence,
all to the effect that the Executive shall incur no loss on an after tax basis;

          (4) The failure of the Corporation to obtain a satisfactory agreement
from any successor to the Corporation to assume and agree to perform this
Agreement, as contemplated in Section 14 of this Agreement;

          (5) The failure of the Corporation to provide the Executive with
substantially the same Employee Benefits that were provided to him immediately
prior to the Change in Control, or with a package of Employee Benefits that,
though one or more of such benefits may vary from those in effect immediately
prior to such Change in Control, is substantially comparable in all material
respects to such Employee Benefits taken as a whole; or

          (6) Any reduction in the Executive’s compensation or benefits or
adverse change in the Executive’s location or duties, if such reduction or
adverse change occurs at any time after the commencement of any discussion with
a third party relating to a possible Change of Control of the Corporation
involving such third party, if such reduction or adverse change is in
contemplation of such possible Change of Control and such Change of Control is
actually consummated within 12 months after the date of such reduction or
adverse change.

                         The existence of Good Reason shall not be affected by
the Executive’s incapacity due to physical or mental illness. The Executive’s
continued employment shall not constitute a waiver of the Executive’s rights
with respect to any circumstance constituting Good Reason under this Agreement.
The Executive’s determination of Good Reason shall be conclusive and binding
upon the parties to this Agreement provided such

- 5 -



--------------------------------------------------------------------------------



 



Tier III

determination has been made in good faith. Notwithstanding anything to the
contrary in this Agreement, in the event that the Executive is serving as Chief
Executive Officer of the Corporation immediately prior to the Change of Control,
the occurrence of the Change of Control shall be conclusively deemed to
constitute Good Reason.

          (k) Highest Incentive Compensation. “Highest Incentive Compensation”
means the greater of the Executive’s Potential Annual Award for the Executive’s
Incentive Group for (a) the Change Year or (b) the fiscal year immediately
preceding the Change Year. For purposes of (b) above, if the Executive first
became a participant in the Corporation’s Incentive Compensation Plan for the
Change Year, the Executive shall be deemed to have been a participant in the
Corporation’s Incentive Compensation Plan, and in the same Incentive Group, for
the fiscal year immediately preceding the Change Year.

          (l) Highest Long-Term Incentive Compensation. “Highest Long-Term
Incentive Compensation” means the greater of the Executive’s Potential Long-Term
Award for the Executive’s Incentive Group pursuant to the Corporation’s
Long-Term Incentive Compensation Plan for (1) the multi-year cycle in which the
Change Year occurs or (2) the multi-year cycle immediately prior to the
multi-year cycle in which the Change Year occurs; provided, however, that if the
Change of Control occurs on a date that falls within two multi-year cycles, the
Highest Long-Term Incentive Compensation shall mean the greater of the
Executive’s Potential Long-Term Award for either of such multi-year cycles. If
the Executive first became a participant in the Corporation’s Long-Term
Incentive Compensation Plan during the Change Year or the year immediately
preceding the Change Year, the Executive shall be deemed to have been a
participant in the Corporation’s Long-Term Incentive Compensation Plan and in
the same Incentive Group for (1) the multi-year cycle in which the Change Year
occurs and the multi-year cycle immediately prior to the multi-year cycle in
which the Change Year occurs or, (2) if the Change of Control occurs on a date
that falls within two multi-year cycles, for both such multi-year cycles.

          (m) Incentive Compensation Plan. “Incentive Compensation Plan” means
the Corporation’s Incentive Compensation Plan in effect as of the effective date
of this Agreement, as well as any successor plan.

          (n) Incentive Group. “Incentive Group” means the group or category
into which an Executive is placed pursuant to the Corporation’s Incentive
Compensation Plan or Long-Term Incentive Compensation Plan, as the case may be.

          (o) Long-Term Award. “Long-Term Award” means the total amount paid or
payable at the end of a Performance Cycle under the Corporation’s Long-Term
Incentive Compensation Plan.

          (p) Long-Term Incentive Compensation Plan. “Long-Term Incentive
Compensation Plan” means the Corporation’s 2001 Stock and Long-Term Incentive
Plan

- 6 -



--------------------------------------------------------------------------------



 



Tier III

effective as of February 21, 2001, as well as any successor plan. Should this
Agreement require the computation of a Long-Term Award relating to periods prior
to February 21, 2001, the term “Long-Term Incentive Plan” shall mean the
Corporation’s Long-Term Incentive Compensation Plan that was first adopted in
1988, as amended from time to time.

          (q) Notice of Termination. “Notice of Termination” means a written
notice indicating the specific termination provision in this Agreement relied
upon and setting forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the employment under the provision so
indicated.

          (r) Performance Cycle. “Performance Cycle” means the two, three or
four calendar year period designated under the Long-Term Incentive Compensation
Plan, as the case may be.

          (s) Potential Annual Award. “Potential Annual Award” means the maximum
possible Annual Award the Executive could receive according to his or her
Incentive Group pursuant to the Corporation’s Incentive Compensation Plan
assuming that (1) the Corporation met the maximum Qualifying Performance
Criteria for the Corporation’s Incentive Compensation Plan for a particular
fiscal year (whether or not such maximum Qualifying Performance Criteria was or
could be met); (2) there are no adjustments for business unit or individual
performance, and (3) the Executive’s Base Annual Salary is used to determine the
Potential Annual Award.

          (t) Potential Long-Term Award. “Potential Long-Term Award” means the
maximum possible Long-Term Award payable to the Executive pursuant to
Executive’s Incentive Group assuming that (1) the Corporation met the maximum
Qualifying Performance Criteria for the Corporation’s Long-Term Incentive
Compensation Plan for a particular Performance Cycle (whether or not such
maximum Qualifying Performance Criteria was or could be met); and (2) the
Executive’s Base Annual Salary is used to determine the Potential Long-Term
Award.

          (u) Qualifying Performance Criteria. “Qualifying Performance Criteria”
means any one or more of the performance criteria determined pursuant to the
Incentive Compensation Plan or the Long-Term Incentive Compensation Plan, as
applicable.

          (v) Retirement. “Retirement” means having reached normal retirement
age as defined in the Corporation’s noncontributory pension plan or taking early
retirement in accordance with the terms of the Corporation’s noncontributory
pension plan.

          (w) Severance Benefits. “Severance Benefits” means the benefits
described in Section 4 of this Agreement, as adjusted by the applicable
provisions of Section 5 of this Agreement.

- 7 -



--------------------------------------------------------------------------------



 



Tier III

          (x) Stock Option Plans. “Stock Option Plans” means the Corporation’s
1990 Stock Option Plan, the 1994 Stock Option Plan, the 2001 Stock and Long-Term
Incentive Plan, the Employee Stock Incentive Plan, and any other stock options
plans that the Corporation may adopt from time to time.

          (y) Subsidiary. “Subsidiary” means any corporation, bank, or other
entity a majority of the voting control of which is directly or indirectly owned
or controlled at the time by the Corporation.

          (z) Transition Pay Plan. “Transition Pay Plan” means the Transition
Pay Plan of the Corporation in effect as of the Effective Date of this
Agreement, as well as any successor plan.

     3. Eligibility for Severance Benefits. The Corporation or its successor
shall pay or provide to the Executive the Severance Benefits if the Executive’s
employment is terminated voluntarily or involuntarily during the term of this
Agreement, either:

          (a) by the Corporation (1) at any time within 36 months after a Change
of Control of the Corporation, or (2) at any time prior to a Change of Control
but after the commencement of any discussions with a third party relating to a
possible Change of Control of the Corporation involving such third party, if
such termination is in contemplation of such possible Change of Control and such
Change of Control is actually consummated within 12 months after the date of
such termination, in either case unless the termination is on account of the
Executive’s death or Disability or for Cause, provided that, in the case of a
termination on account of the Executive’s Disability or for Cause, the
Corporation shall give Notice of Termination to the Executive with respect
thereto; or

          (b) by the Executive for Good Reason (1) at any time within 36 months
after a Change of Control of the Corporation or (2) at any time after the
commencement of any discussions with a third party relating to a possible Change
of Control of the Corporation involving such third party, if such Change of
Control is actually consummated within 12 months after the date of such
termination, and, in any such case, provided that the Executive shall give
Notice of Termination to the Corporation with respect thereto.

     4. Severance Benefits. The Executive, if eligible under Section 3, shall
receive the following Severance Benefits, adjusted by the applicable provisions
of Section 5 (in addition to accrued compensation, deferred compensation,
bonuses, and vested benefits and stock options):

          (a) Base Annual Salary. In addition to any accrued compensation
payable as of the Executive’s termination of employment (either by reason of an
Employment Agreement or otherwise), a lump sum cash amount equal to the
Executive’s Base Annual Salary, multiplied by 1.5.

          (b) Annual Incentive Compensation. In addition to any compensation
payable pursuant to Article 7 of the Corporation’s Incentive Compensation Plan,
a lump

- 8 -



--------------------------------------------------------------------------------



 



Tier III

sum cash amount equal to the Executive’s Highest Incentive Compensation,
multiplied by 1.5. In order to be entitled to a payment pursuant to this
Section 4(b), the Executive must have been a participant in the Corporation’s
Incentive Compensation Plan at some time during the 12 month period immediately
preceding the Change of Control.

          (c) Long-Term Incentive Compensation. In addition to any accrued
compensation payable pursuant to Article 13 of the Corporation’s Long-Term
Incentive Compensation Plan, a lump sum cash amount equal to the Highest
Long-Term Incentive Compensation, multiplied by 1.0. In order to be entitled to
a payment pursuant to this Section 4(c), the Executive must have been a
participant in the Corporation’s Long-Term Incentive Compensation Plan at some
time during the 12 month period immediately preceding the Change of Control.

          (d) Insurance Benefits. For an 18-month period after the date the
employment is terminated, the Corporation will arrange to provide to the
Executive at the Corporation’s expense, with:

               (1) Health Care. Health care coverage comparable to that in
effect for the Executive immediately prior to the termination (or, if more
favorable to the Executive, that furnished generally to salaried employees of
the Corporation), including, but not limited to, hospital, surgical, medical,
dental, prescription, and dependent coverage. Upon the expiration of the health
care benefits required to be provided pursuant to this subsection 4(d), the
Executive shall be entitled to the continuation of such benefits under the
provisions of the Consolidated Omnibus Budget Reconciliation Act. Health care
benefits otherwise receivable by the Executive pursuant to this subsection 4(d)
shall be reduced to the extent comparable benefits are actually received by the
Executive from a subsequent employer during the 18-month period following the
date the employment is terminated and any such benefits actually received by the
Executive shall be reported by the Executive to the Corporation.

               (2) Life Insurance. Life and accidental death and dismemberment
insurance coverage (including any supplemental coverage, purchase opportunity,
and double indemnity for accidental death that was available to the Executive)
equal (including policy terms) to that in effect at the time Notice of
Termination is given (or on the date the employment is terminated if no Notice
of Termination is required) or, if more favorable to the Executive, equal to
that in effect at the date the Change of Control occurs.

               (3) Disability Insurance. Disability insurance coverage
(including policy terms) equal to that in effect at the time Notice of
Termination is given (or on the date employment is terminated if no Notice of
Termination is required) or, if more favorable to the Executive, equal to that
in effect immediately prior to the Change of Control; provided, however, that no
income replacement benefits will be payable under such disability policy with
regard to the 18-month period

- 9 -



--------------------------------------------------------------------------------



 



Tier III

following a termination of employment provided that the payments payable under
subsections 4(b) and (c) above have been made.

          In the event the Executive’s participation in any such plan or program
is not permitted, the Corporation will directly provide, at no after-tax cost to
the Executive, the benefits to which the Executive would be entitled under such
plans and programs.

          (e) Retirement Benefits. The Executive will be entitled to receive
retirement benefits as provided herein, so that the total retirement benefits
the Executive receives from the Corporation will approximate the total
retirement benefits the Executive would have received under all (qualified and
nonqualified) retirement plans (which shall not include severance plans) of the
Corporation in which the Executive participates were the Executive fully vested
under such retirement plans and had the Executive continued in the employ of the
Corporation for 18 months following the date of the Executive’s termination or
until the Executive’s Retirement, if earlier (provided that such additional
period shall be inclusive of and shall not be in addition to any period of
service credited under any severance plan of the Corporation). The benefits
specified in this subsection will include all ancillary benefits, such as early
retirement and survivor rights and benefits available at retirement. The amount
payable to the Executive or the Executive’s beneficiaries under this subsection
shall equal the excess of (1) the retirement benefits that would be paid to the
Executive or the Executive’s beneficiaries, under all retirement plans of the
Corporation in which the Executive participates if (A) the Executive were fully
vested under such plans, (B) the 18-month period (or the period until the
Executive’s Retirement, if less) following the date of the Executive’s
termination were added to the Executive’s credited service under such plans,
(C) the terms of such plans were those most favorable to the Executive in effect
at any time during the period commencing prior to the Change of Control and
ending on the date of Notice of Termination (or on the date employment is
terminated if no Notice of Termination is required), and (D) the Executive’s
highest average annual compensation as defined under such retirement plans and
was calculated as if the Executive had been employed by the Corporation for a
18-month period (or the period until the Executive’s Retirement, if earlier)
following the date of the Executive’s termination and had the Executive’s
compensation during such period been equal to the Executive’s compensation used
to calculate the Executive’s benefit under subsections 4(a), 4(b), and 4(c);
over (2) the retirement benefits that are payable to the Executive or the
Executive’s beneficiaries under all retirement plans of the Corporation in which
the Executive participates. These retirement benefits specified in this
subsection are to be provided on an unfunded basis, are not intended to meet the
qualification requirements of Section 401 of the Internal Revenue Code, and
shall be payable solely from the general assets of the Corporation. These
retirement benefits shall be payable at the time and in the manner provided in
the applicable retirement plans to which they relate.

          (f) Outplacement. The Corporation shall pay all fees for outplacement
services for the Executive up to a maximum equal to 15% of the Executive’s
Annual Base

- 10 -



--------------------------------------------------------------------------------



 



Tier III

Salary used to calculate the Executive’s benefit under subsection 4(a), plus
provide a travel expense account of up to $5,000 to reimburse job search travel.

          (g) Stock Options. Stock Options held by the Executive become
exercisable upon a Change of Control according to the terms of the Corporation’s
Stock Option Plans as interpreted by the Corporation’s Compensation Committee as
such Committee existed immediately prior to the Change of Control.

     In computing and determining Severance Benefits under subsections 4(a),
(b), (c), (d), (e), (f), and (g) above, a decrease in the Executive’s salary,
incentive bonus potential, or insurance benefits shall be disregarded if such
decrease occurs within six months before a Change of Control, is in
contemplation of such Change of Control, and is taken to avoid the effect of
this Agreement should such action be taken after such Change of Control. In such
event, the salary, incentive bonus potential, and/or insurance benefits used to
determine Severance Benefits shall be that in effect immediately before the
decrease that is disregarded pursuant to this Section 4.

     The Severance Benefits provided in subsections 4(a), (b), and (c) above
shall be paid not later than 45 business days following the date the Executive’s
employment terminates.

     5. Adjustments to Severance and Similar Payments.

          (a) Limitation on Amount. Notwithstanding anything in this Agreement
to the contrary, any Severance Benefit, Employee Benefits, acceleration of stock
option vesting, or similar benefit or amount payable or to be provided to the
Executive by the Corporation or its affiliates, whether pursuant to this
Agreement or otherwise, which is a Parachute Payment as defined in
Section 280G(b)(2) of the Internal Revenue Code of 1986, as amended (the
“Code”), shall be modified or reduced in the manner provided in Section 5(b)
below to the extent necessary so that the benefits payable or to be provided to
the Executive under this Agreement that are treated as Parachute Payments, as
well as any payments or benefits provided outside of this Agreement that are so
treated, shall not cause the Corporation to have paid an Excess Parachute
Payment as defined in Section 280G(b)(1) of the Code. In computing such amount,
the parties shall take into account all provisions of Code Section 280G,
including making appropriate adjustments to such calculation for amounts
established to be Reasonable Compensation as defined in Section 280G(b)(4) of
the Code. The determination of whether an amount is a Parachute Payment or
Excess Parachute Payment will be made by a Certified Public Account selected by
the Corporation.

          (b) Modification of Amount. In the event that the amount of any
Parachute Payments that would be payable to or for the benefit of the Executive
under this Agreement must be modified or reduced to comply with this provision,
the Executive shall direct which Parachute Payments are to be modified or
reduced; provided, however, that no increase in the amount of any payment or
change in the timing of the payment shall be made without the consent of
Corporation.

- 11 -



--------------------------------------------------------------------------------



 



Tier III

          (c) Avoidance of Penalty Taxes. This Section 5 shall be interpreted so
as to avoid the imposition of excise taxes on the Executive under Section 4999
of the Code or the disallowance of a deduction to the Corporation pursuant to
Section 280G(a) of the Code with respect to amounts payable under this Agreement
or otherwise.

          (d) Additional Limitation. In addition to the limits otherwise
provided in this Section 5, to the extent permitted by law, the Executive may in
his/her sole discretion elect to reduce any payments he/she may be eligible to
receive under this Agreement to prevent the imposition of excise taxes on the
Executive under Section 4999 of the Code.

     6. Withholding of Taxes. The Corporation may withhold from any amounts
payable under this Agreement all federal, state, city, or other taxes as
required by law.

     7. Acknowledgement. The Corporation hereby acknowledges that it will be
difficult and may be impossible for the Executive to find reasonably comparable
employment, or to measure the amount of damages which the Executive may suffer
as a result of termination of employment hereunder. Accordingly, the payment of
the Severance Benefits by the Corporation to the Executive in accordance with
the terms of this Agreement is hereby acknowledged by the Corporation to be
reasonable and will be liquidated damages, and the Executive will not be
required to mitigate the amount of any payment provided for in this Agreement by
seeking other employment or otherwise, nor will any profits, income, earnings,
or other benefits from any source whatsoever create any mitigation, offset,
reduction, or any other obligation on the part of the Executive hereunder or
otherwise, except for a reduction in health insurance coverage as provided in
subsection 4(d)(1). The Corporation shall not be entitled to set off or
counterclaim against amounts payable hereunder with respect to any claim, debt,
or obligation of the Executive.

     8. Enforcement Costs; Interest. The Corporation is aware that, upon the
occurrence of a Change in Control, the Board or a stockholder of the Corporation
may then cause or attempt to cause the Corporation to refuse to comply with its
obligations under this Agreement, or may cause or attempt to cause the
Corporation to institute, or may institute, litigation, arbitration, or other
legal action seeking to have this Agreement declared unenforceable, or may take,
or attempt to take, other action to deny the Executive the benefits intended
under this Agreement. In these circumstances, the purpose of this Agreement
could be frustrated. It is the intent of the Corporation that the Executive not
be required to incur the expenses associated with the enforcement of the
Executive’s rights under this Agreement by litigation, arbitration, or other
legal action nor be bound to negotiate any settlement of the Executive’s rights
hereunder under threat of incurring such expenses because the cost and expense
thereof would substantially detract from the benefits intended to be extended to
the Executive under this Agreement. Accordingly, if following a Change in
Control it should appear to the Executive that the Corporation has failed to
comply with any of its obligations under this Agreement, including the proper
calculation of the Severance Payment or Excess Severance Payment, or in the
event that the Corporation or any other person takes any action to declare this
Agreement void or unenforceable, or institute any litigation or other legal
action designed to

- 12 -



--------------------------------------------------------------------------------



 



Tier III

deny, diminish, or to recover from the Executive, the benefits intended to be
provided to the Executive hereunder, the Corporation irrevocably authorizes the
Executive from time to time to retain counsel (legal and accounting) of the
Executive’s choice at the expense of the Corporation as provided in this
Section 8 to represent the Executive in connection with the calculation of the
Severance Payment or Excess Severance Payment, or the initiation or defense of
any litigation or other legal action, whether by or against the Corporation or
any director, officer, stockholder, or other person affiliated with the
Corporation. Notwithstanding any existing or prior attorney-client relationship
between the Corporation and such counsel, the Corporation irrevocably consents
to the Executive entering into an attorney-client relationship with such
counsel, and in that connection the Corporation and the Executive agree that a
confidential relationship shall exist between the Executive and such counsel.
The reasonable fees and expenses of counsel selected from time to time by the
Executive as provided in this Section shall be paid or reimbursed to the
Executive by the Corporation on a regular, periodic basis upon presentation by
the Executive of a statement or statements prepared by such counsel in
accordance with its customary practices. In any action involving this Agreement,
the Executive shall be entitled to prejudgment interest on any amounts found to
be due him from the date such amounts would have been payable to the Executive
pursuant to this Agreement at an annual rate of interest equal to the prime
commercial rate in effect at The Huntington National Bank or its successor from
time to time during the prejudgment period plus 4 percent.

     9. Indemnification. From and after the earliest to occur of a Change of
Control or termination of employment, the Corporation shall (a) for a period of
five years after such occurrence, provide the Executive (including the
Executive’s heirs, executors, and administrators) with coverage under a standard
directors’ and officers’ liability insurance policy at the Corporation’s
expense, and (b) indemnify and hold harmless the Executive, to the fullest
extent permitted or authorized by the law of the State of Maryland as it may
from time to time be amended, if the Executive is (whether before or after the
Change of Control) made or threatened to be made a party to any threatened,
pending, or completed action, suit, or proceeding, whether civil, criminal,
administrative, or investigative, by reason of the fact that the Executive is or
was a director, officer, or employee of the Corporation or any Subsidiary, or is
or was serving at the request of the Corporation or any Subsidiary as a
director, trustee, officer, or employee of a bank, corporation, partnership,
joint venture, trust, or other enterprise. The indemnification provided by this
Section 9 shall not be deemed exclusive of any other rights to which the
Executive may be entitled under the charter or bylaws of the Corporation or of
any Subsidiary, or any agreement, vote of shareholders or disinterested
directors, or otherwise, both as to action in the Executive’s official capacity
and as to action in another capacity while holding such office, and shall
continue as to the Executive after the Executive has ceased to be a director,
trustee, officer, or employee and shall inure to the benefit of the heirs,
executors, and administrators of the Executive.

     10. Arbitration. The initial method for resolving any dispute arising out
of this Agreement shall be nonbinding arbitration in accordance with this
Section. Except as provided otherwise in this Section, arbitration pursuant to
this Section shall be governed by the Commercial Arbitration Rules of the
American Arbitration Association. A party wishing to obtain arbitration of an
issue shall deliver written notice to the other party, including a

- 13 -



--------------------------------------------------------------------------------



 



Tier III

description of the issue to be arbitrated. Within 15 days after either party
demands arbitration, the Corporation and the Executive shall each appoint an
arbitrator. Within 15 additional days, these two arbitrators shall appoint the
third arbitrator by mutual agreement; if they fail to agree within this 15 day
period, then the third arbitrator shall be selected promptly pursuant to the
rules of the American Arbitration Association for Commercial Arbitration. The
arbitration panel shall hold a hearing in Columbus, Ohio, within 90 days after
the appointment of the third arbitrator. The fees and expenses of the
arbitrator, and any American Arbitration Association fees, shall be paid by the
Corporation. Both the Corporation and the Executive may be represented by
counsel (legal and accounting) and may present testimony and other evidence at
the hearing. Within 90 days after commencement of the hearing, the arbitration
panel will issue a written decision; the majority vote of two of the three
arbitrators shall control. The majority decision of the arbitrators shall not be
binding on the parties, and the parties may pursue other available legal
remedies if the parties are not satisfied with the majority decision of the
arbitrator. The Executive shall be entitled to seek specific performances of the
Executive’s rights under this Agreement during the pendency of any dispute or
controversy arising under or in connection with this Agreement.

     11. Employment Rights. This Agreement sets forth the Severance Benefits
payable to the Executive in the event the Executive’s employment with the
Corporation is terminated under certain conditions specified in Section 3. This
Agreement is not an employment contract nor shall it confer upon the Executive
any right to continue in the employ of the Corporation or its Subsidiaries and
shall not in any way affect the right of the Corporation or its Subsidiaries to
dismiss or otherwise terminate the Executive’s employment at any time with or
without cause.

     12. Arrangements Not Exclusive. The specific benefit arrangements referred
to in this Agreement are not intended to exclude the Executive from
participation in or from other benefits available to executive personnel
generally or to preclude the Executive’s right to other compensation or benefits
as may be authorized by the Board at any time. The provisions of this Agreement
and any payments provided for hereunder shall not reduce any amounts otherwise
payable, or in any way diminish the Executive’s existing rights, or rights which
would accrue solely as the result of the passage of time under any compensation
plan, benefit plan, incentive plan, stock option plan, employment agreement, or
other contract, plan, or arrangement except as may be specified in such
contract, plan, or arrangement. Notwithstanding anything to the contrary in this
Section 12, the Severance Benefits provided in Section 4 are in lieu of any
benefits to which the Executive would be entitled following the termination of
his or her employment pursuant to any Employment Agreement or pursuant to the
Corporation’s Transition Pay Plan or any successor to such plan.

     13. Termination. Except for termination of employment described in
Section 3, this Agreement shall terminate if the employment of the Executive
with the Corporation shall terminate prior to a Change in Control.

     14. Successors; Binding Agreements. This Agreement shall inure to the
benefit of and be enforceable by the Executive’s personal and legal
representatives, executors, administrators, successors, heirs, distributees,
devisees, and legatees. The Executive’s rights and

- 14 -



--------------------------------------------------------------------------------



 



Tier III

benefits under this Agreement may not be assigned, except that if the Executive
dies while any amount would still be payable to the Executive hereunder if the
Executive had continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement, to the
beneficiaries designated by the Executive to receive benefits under this
Agreement in a writing on file with the Corporation at the time of the
Executive’s death or, if there is no such beneficiary, to the Executive’s
estate. The Corporation will require any successor (whether direct or indirect,
by purchase, merger, consolidation, or otherwise) to all or substantially all of
the business and/or assets of the Corporation (or of any division or Subsidiary
thereof employing the Executive) to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Corporation would
be required to perform it if no such succession had taken place. Failure of the
Corporation to obtain such assumption and agreement prior to the effectiveness
of any such succession shall be a breach of this Agreement and shall entitle the
Executive to compensation from the Corporation in the same amount and on the
same terms to which the Executive would be entitled hereunder if the Executive
terminated employment for Good Reason following a Change of Control.

     15. No Vested Interest. Neither the Executive nor the Executive’s
beneficiaries shall have any right, title, or interest in any benefit under this
Agreement prior to the occurrence of the right to the payment of such benefit.

     16. Notice. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered personally or mailed by United
States registered mail, return receipt requested, postage prepaid, addressed to
the such addresses as each party may designate from time to time to the other
party in writing in the manner provided herein. Unless designated otherwise
notices to the Corporation should be sent to the Corporation at:

     

  Huntington Bancshares Incorporated
41 South High Street
Columbus, Ohio 43287
Attention: Cindy Rohletter/Corporate Compensation

Until designated otherwise, notices shall be sent to the employee at the address
indicated on the Beneficiary Designation and Notice form attached hereto as
Exhibit A. If the parties by mutual agreement supply each other with telecopier
numbers for the purposes of providing notice by facsimile, such notice shall
also be proper notice under this Agreement. Notice sent by certified or
registered mail shall be effective two days after deposit by delivery to the
U.S. Post Office.

     17. Savings Clause. If any payments otherwise payable to the Executive
under this Agreement are prohibited or limited by any statute or regulation in
effect at the time the payments would otherwise be payable, including, without
limitation, any regulation issued by the Federal Deposit Insurance Company (the
“FDIC”) that limits executive change of control payments that can be made by an
FDIC insured institution or its holding company if the institution is
financially troubled (any such limiting statute or regulation a “Limiting
Rule”):

- 15 -



--------------------------------------------------------------------------------



 



Tier III

          (a) Corporation will use its best efforts to obtain the consent of the
appropriate governmental agency (whether the FDIC or any other agency) to the
payment by Corporation to the Executive of the maximum amount that is permitted
(up to the amounts that would be due to the Executive absent the Limiting Rule);
and

          (b) the Executive will be entitled to elect to have apply, and
therefore to receive benefits directly under, either (i) this Agreement (as
limited by the Limiting Rule) or (ii) any generally applicable Corporation
severance, separation pay, and/or salary continuation plan that may be in effect
at the time of the Executive’s termination.

Following any such election, the Executive will be entitled to receive benefits
under this agreement or plan elected only if and to the extent the agreement or
plan is applicable and subject to its specific terms.

     18. Amendment; Waiver. This Agreement may not be amended or modified and no
provision may be waived unless such amendment, modification, or waiver is agreed
to in writing and signed by the Executive and the Corporation.

     19. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

     20. Prior Executive Agreements. This Agreement supersedes any and all prior
Executive Agreements between the Corporation (or any predecessor of the
Corporation) and the Executive and no payments or benefits of any kind shall be
made under, on account of, or by reference to the prior Executive Agreements.

     21. Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

     22. Governing Law. Except as otherwise provided, this Agreement shall be
governed by the laws of the State of Ohio, without giving effect to any conflict
of law provisions.

- 16 -



--------------------------------------------------------------------------------



 



Tier III

In witness whereof, the parties have signed this Agreement as of the day and
year written above.

            Corporation:


HUNTINGTON BANCSHARES INCORPORATED
      By:    


--------------------------------------------------------------------------------

                                 Chairman, President & CEO     

            Executive:
       


--------------------------------------------------------------------------------

                                

- 17 -



--------------------------------------------------------------------------------



 



         

Tier III

Exhibit A

Beneficiary Designation and Notice Form

Beneficiary Designation

     In the event of my death, I direct that any amounts due me under the
Agreement to which this Beneficiary Designation is attached shall be distributed
to the person designated below. If no beneficiary shall be living to receive
such assets they shall be paid to the administrator or executor of my estate.

Notice

     Until notified otherwise, pursuant to Section 16 of the Agreement, notices
should be sent to me at the following address

     

 

--------------------------------------------------------------------------------


  Street Address
 
   

 

--------------------------------------------------------------------------------

City, State and Zip Code

     

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Date
 
 

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------


  Beneficiary
 
   

 

--------------------------------------------------------------------------------


  Relationship to Executive

- 18 -